Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file
.
Response to Preliminary Amendment
The preliminary amendment filed on January 25, 2021 has been entered.
In view of the amendments, the abstract is amended to be no more 150 words and the specification is amended to include “Cross-Reference to Related Application”.
In view of the amendment to the claims, the amendment of claim 6 has been acknowledged. New claims 11-15 have been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tako et al  (U.S. Patent Application Publication 2017/0367771 A1).

	Regarding claim 1, Tako discloses an augmented reality system (FIG. 1 sows an example Augmented Reality Surgical Navigation System and FIG. 2 shows a block diagram of an example Augmented Reality Surgical Navigation System) supporting customized multi-channel interaction (Paragraph [0096], The Surgery Navigation Advanced Platform (SNAP) displays patient specific dynamic and interactive 3D models with real time navigation data. When performing a navigation session, the tool can be used to verify the accuracy of the SNAP navigation pointer location (provided on the SNAP high resolution display) by pointing and touching visible structures on the patient (i.e. tip of nose, ear lobes) and verifying that the pointer on the SNAP screen points to the same location in the 3D model; paragraph [0141], the SNAP Case is virtually repositioned and reoriented to simulate it as a steady object in the real world based on the head position; voice commands or the Controller may allow for toggling between positions), wherein the augmented reality system comprises a head-mounted sensor assembly (Paragraph [0120], Head-Mounted Display (HMD) 160′;paragraph [0050], a headset which can be used in AR or VR environments. It may be wired or wireless. It may also include one or more add-ons such as headphones, microphone, HD camera, infrared camera, hand trackers, positional trackers etc.), a computing device (Paragraph [0122], ARS computing device 112), and a display module (Paragraph [0123], a display monitor 108); 
the head-mounted sensor assembly is used to capture a multi-channel interactive input information of a user (Paragraph [0050], a headset includes one or more add-ons such as headphones, microphone, HD camera, infrared camera, hand trackers, positional trackers etc.) and transmit the interactive input information to the computing device (Paragraphs [0122], the tracking data 206 is indicative of the position and orientation of a surgeon 102 relative to the patient 104 … based on such navigation system tracking data 206, the ARS computing device 112 is able to determine not only where in a room a surgeon 102 is positioned but also where the surgeon 102 is looking); 
the computing device is used to generate or modify a display content of an augmented reality (Paragraph [0122], the ARS computing device 112, such a Surgical Theater Endo Snap System, is configured to receive, as a first input, patient DICOM 2D images 202. The ARS computing device 112 is further configured to receive, as a second input, a live video feed 204; paragraph [0123], with the appropriate navigation system tracking data 206, however, the ARS computing device 112 is able to calculate and pinpoint the angle of view in addition to location and therefore offer a more unique and distinct experience for the surgeon in the operating room. In particular, the ARS computing device 112 processes the three inputs 202, 204, and 206, and integrates them to form an augmented reality view of the patient 104 with tracking and navigating capabilities; paragraph [0141], a 3D virtual image of a brain may be overplayed directly on top of a live video feed of the brain … the surgeon's 102 position is also tracked and, therefore, the 3D VR image may be adjusted and synched with the live video feed based on the surgeon's 102 position relative to the position of the patient 104) according to the interactive input information (Paragraph [0122], the ARS computing device 112 is further configured to receive, as a third input, navigation system tracking data 206); 
the display module is used to overlay display a background content with the display content of the augmented reality (Paragraph [0123], the ARS computing device 112 is further configured to output the augmented reality view of the patient to a device 208 for viewing. The device 208 may be, for example, a display monitor 108; paragraph [0141], a 3D virtual image of a brain may be overplayed directly on top of a live video feed of the brain), wherein the display module is set to a far end relative to the head-mounted sensor assembly (Paragraph [0128], all of the user interactions in the virtual world are also visualized on the SNAP display 108 monitor for external viewers to watch and understand what the user is seeing. Thus, the display monitor 108 is set to far end relative to the headset worn by the surgeon).

	Regarding claim 6, Tako discloses everything claimed as applied above (see claim 1), and Tako further disclose wherein in response to the display module displaying multiple augmented reality windows (FIG. 1; a display monitor 108; paragraph [0137], the display monitor 108 will reflect the user view on a single view 300, as illustrated in FIG. 4A. Thus, multi-windows displayed on the display monitor 108), and the objects of the display content being within a range of the multiple augmented reality windows or the objects being selected by multiple interactive operations (FIG. 2; paragraph [0123], the ARS computing device 112 is further configured to output the augmented reality view of the patient to a device 208 for viewing. The device 208 may be, for example, a display monitor 108; paragraph [0141], a 3D virtual image of a brain may be overplayed directly on top of a live video feed of the brain Thus, multi-windows display the augmented reality content), the computing device displays one by one the objects modified by each of the interactive operations (Paragraph [0141], a 3D virtual image of a brain may be overplayed directly on top of a live video feed of the brain … the surgeon's 102 position is also tracked and, therefore, the 3D VR image may be adjusted and synched with the live video feed based on the surgeon's 102 position relative to the position of the patient 104).

	Regarding claim 7, Tako discloses everything claimed as applied above (see claim 6), and Tako further disclose wherein the background content comprises acquired images or videos (FIG. 1; paragraph [0121], the ARS computing device 112 receives a live video feed from the endoscope 106), and generated virtual dynamic or static scenes (Paragraph [0121], the ARS computing device 112 is further configured to integrate the prebuilt images with a live video feed received from the endoscope 106 based on navigation data also received from the tracking tip of the endoscope 106 to form an augmented reality view of the patient 104 with tracking capabilities).   

	Regarding claim 8, Tako discloses everything claimed as applied above (see claim 6), and Tako further disclose wherein the augmented reality display content comprises images or videos (FIG. 1; paragraph [0121], the ARS computing device 112 receives a live video feed from the endoscope 106), generated virtual dynamic or static scenes or objects (Paragraph [0120], the pre-built model; paragraph [0141], a 3D virtual image of a brain), as well as visualization effects of interactive operations (Paragraph [0141], a 3D virtual image of a brain may be overplayed directly on top of a live video feed of the brain. In addition, using tracking information, the 3D virtual image is adjusted as the surgeon 102 moves the endoscope), the augmented reality display content can be modified in real time by interactive operations (Paragraph [0141], the 3D VR image may be adjusted and synched with the live video feed based on the surgeon's 102 position relative to the position of the patient 104. In other words, when the surgeon 102 moves his head or changes his position in the real world, the SNAP Case is virtually repositioned and reoriented to simulate it as a steady object in the real world. Voice commands or the Controller may allow for toggling between positions), and only a part of it within the range of the augmentedPage 7 of 12Attorney Docket No. 108WZ.028USU reality window is displayed (Paragraph [0125], it should be appreciated that the augmented reality view is continuously updated in real time as a surgeon's 102 position, orientation, or angle of view changes. As shown in FIG. 4A, a single view based on the orientation and angle of view. The left side window displays a part of the 3D virtual image).  

	Regarding claim 9, Tako discloses everything claimed as applied above (see claim 1), and Tako further disclose wherein the head- mounted sensor assembly comprises at least one of the following: a camera, a microphone, a gesture sensor, and an eye movement tracking sensor (Paragraph [0050], a headset includes one or more add-ons such as headphones, microphone, HD camera, infrared camera, hand trackers, positional trackers etc.), and the interactive operation characterized by the interactive input information (FIGS. 1 and 2; paragraph [0122], the ARS computing device 112 is further configured to receive, as a third input, navigation system tracking data 206) comprises at least one of the following: a gesture interactive operation, a voice interactive operation and an eye movement interactive operation (Paragraph [0141], the SNAP Case is virtually repositioned and reoriented to simulate it as a steady object in the real world based on the head position; voice commands or the Controller may allow for toggling between positions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tako et al  (U.S. Patent Application Publication 2017/0367771 A1) in view of ELBY (U.S. Patent Application Publication 2021/0110608 A1 ).

	Regarding claim 2, Tako discloses everything claimed as applied above (see claim 1), and Tako discloses wherein the system further comprises an augmented reality window displayed to the display module , (FIG. 1; a display monitor 108; paragraph [0137], the display monitor 108 will reflect the user view on a single view 300, as illustrated in FIG. 4A. Thus, multi-windows displayed on the display monitor 108) the augmented reality window is used to display the display content of the augmented reality (FIG. 2; paragraph [0123], the ARS computing device 112 is further configured to output the augmented reality view of the patient to a device 208 for viewing. The device 208 may be, for example, a display monitor 108; paragraph [0141], a 3D virtual image of a brain may be overplayed directly on top of a live video feed of the brain Thus, multi-windows display the augmented reality content), and a position of the augmented reality window is determined through a posture of a head of the user relative to the display module (Paragraph [0125], it should be appreciated that the augmented reality view is continuously updated in real time as a surgeon's 102 position, orientation, or angle of view changes. As shown in FIG. 4A, a single view based on the orientation and angle of view. As shown in FIG. 5, multi-windows will be moved to the left of the display monitor when “the surgeon can access live video from his point of view (via an Endoscope, microscope etc.), as well as see the scans and the MD6DM model. He is able to get an augmented reality view that is combining the live view from his point of view of live surgical site with the patient specific MD6DM Model, as was illustrated in FIG. 2 – paragraph [0149]” ), thereby simulating a real effect of the display content of the augmented reality (Paragraph [0120], the surgeon 102 can inspect specific patient 104 anatomy both in the pre-built model as well as live in the patient 104 simultaneously. The system 100 gives the ability to step into the MD6DM model and physically move the user's body and look around at specific structures. The user can look 360° around a targeted anatomy or pathology, and explore behind pathology to see how it is altering the patient anatomy. Thus, the surgeon 102 no longer needs to take his eyes off the microscope or endoscope 106 to look at patient scans, planning software or a MD6DM model because the virtual image and the real optical image are projected side by side, or fused together and displayed either on a display monitor 108).
 	However, Tako does not specifically disclose a shape and size of the augmented reality window are determined by setting a shape Page 3 of 12Attorney Docket No. 108WZ.028USU of a virtual window, wherein the virtual window is a near-eye window formed by back projection of the augmented reality window.
	In the similar field of endeavor, ELBY discloses disclose (Abstract, a virtual window system emulates a real-window when being viewed by a person. As the person moves closer toward the virtual window system, the image being displayed by the virtual window system changes to emulate the person moving closer toward the real-world window. And as the person moves away from the virtual window system, the image being displayed by the virtual window system changes to emulate the person moving away from the real-world window; paragraph [0051], FIG. 8 shows the virtual window system 800, such as a personal computer (PC)) a shape and size of the augmented reality window are determined by setting a shape Page 3 of 12Attorney Docket No. 108WZ.028USUof a virtual window (Paragraph [0041], FIG. 6A shows a  virtual window system 602 selects a viewable image area 604 from an image 606; a radial distance between the approximate center of the virtual window system 602 and a vertex of the virtual window system 602 can be denoted as a radius r. As also illustrated in FIG. 6A, a radius R projected onto the image 606 between an approximate center of the viewable image area 604 and a vertex of the viewable image area 604 can be denoted as a radius R), wherein the virtual window is a near-eye window formed by back projection of the augmented reality window (Paragraph [0042], in FIG. 6A through FIG. 6C, the distance DP can be considered a magnification index for the image 606. In the exemplary embodiments illustrated in FIG. 6A through FIG. 6C, smaller distances for the distance DP means that the viewable image area 604 is being viewed closer as compared to larger distances for the distance DP which means that the viewable image area 604 is being viewed farther away; paragraph [0041],  a radial distance between the approximate center of the virtual window system 602 and a vertex of the virtual window system 602 can be denoted as a radius r. As also illustrated in FIG. 6A, a radius R projected onto the image 606 between an approximate center of the viewable image area 604 and a vertex of the viewable image area 604 can be denoted as a radius R).
	Tako and ELBY are analogous art because both pertain to utilize the system/method for displaying the image based on the user’s view. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the  Augmented Reality Surgical Navigation System taught by Tako incorporate the teachings of ELBY, and applying the virtual window system taught by ELBY to the system for providing a virtual window to view the image and changing the size of the real-world window by the virtual window changes to emulate the person moving closer/away from the real-world window. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tako according to the relied-upon teachings of ELBY to obtain the invention as specified in claim.

	Regarding claim 11, the combination of Tako in view of ELBY discloses everything claimed as applied above (see claim 2), and Tako further disclose wherein in response to the display module displaying multiple augmented reality windows (FIG. 1; a display monitor 108; paragraph [0137], the display monitor 108 will reflect the user view on a single view 300, as illustrated in FIG. 4A. Thus, multi-windows displayed on the display monitor 108), and the objects of the display content being within a range of the multiple augmented reality windows or the objects being selected by multiple interactive operations (FIG. 2; paragraph [0123], the ARS computing device 112 is further configured to output the augmented reality view of the patient to a device 208 for viewing. The device 208 may be, for example, a display monitor 108; paragraph [0141], a 3D virtual image of a brain may be overplayed directly on top of a live video feed of the brain Thus, multi-windows display the augmented reality content), the computing device displays one by one the objects modified by each of the interactive operations (Paragraph [0141], a 3D virtual image of a brain may be overplayed directly on top of a live video feed of the brain … the surgeon's 102 position is also tracked and, therefore, the 3D VR image may be adjusted and synched with the live video feed based on the surgeon’s 102 position relative to the position of the patient 104).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tako et al  (U.S. Patent Application Publication 2017/0367771 A1) in view of Steiner et al (U.S. Patent Application Publication  2010/0261527 A1).

	Regarding claim 10, Tako discloses everything claimed as applied above (see claim 1), and paragraph [0104] of Tako describes “ A developed algorithm and software tool provides the user an interface to draw any geometric shape or free hand drawing shape in 2- or 3-dimensions (e.g., line, circle, clinic, ball etc.). The region that is included/enclosed/captured within the said geometric shape (2- or 3-dimensions) is defined as a “Marked Region” …”.
	However, Tako does not specifically disclose wherein a display mode of the display module comprises a two-dimensional plane display and a three-dimensional space display, and when the display module performs the two-dimensional plane display, the display module comprises at least one of the following: a computer monitor, a tablet computer, and a screen projection; when the display module performs the three-dimensional space display, the display module comprises at least one of the following: a 3D projector and a 3D display.  
	In the similar field of endeavor, Steiner discloses disclose (Abstract, an apparatus and method that facilitates control of AI characters in a video game is provided. A method for controlling an artificial-intelligence (AI) character comprises entering a command mode which enables control of the AI character, and occurs while substantially maintaining an existing display of the game, thereby preserving the immersive experience of the video game for the player …) wherein a display mode of the display module (FIG. 1, paragraph [0038], the computer 14 outputs video to a display 16) comprises a two-dimensional plane display (FIGS. 2A-2D; paragraph [0039], a two-dimensional display such as a television or computer monitor display) and a three-dimensional space display (Paragraph [0039], a three-dimensional display, such as a holographic projection), and when the display module performs the two-dimensional plane display (Paragraph [0039], the virtual spatial field of the video game shown by view 100 may be a two-dimensional space), the display module comprises at least one of the following: a computer monitor, a tablet computer, and a screen projection (Paragraph [0039], a two-dimensional display such as a television or computer monitor display); when the display module performs the three-dimensional space display (Paragraph [0039], the virtual spatial field of the video game is generally a three-dimensional space), the display module comprises at least one of the following: a 3D projector and a 3D display (Paragraph [0039], a three-dimensional display, such as a holographic projection).
	Tako and Steiner are analogous art because both pertain to utilize the system/method for displaying the image based on the user’s view. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the  Augmented Reality Surgical Navigation System taught by Tako incorporate the teachings of Steiner, and applying the method for controlling AI characters taught by Steiner to the system and provide the capability for the display module to perform the two-dimensional plane display for displaying the two-dimensional space and a 3D projector for displaying the three-dimensional space. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tako according to the relied-upon teachings of Steiner to obtain the invention as specified in claim.

Allowable Subject Matter
Claims 3-5 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Dependent claim 3 depends from dependent claim 2 and recites the additional limitations for determining the position of the augmented reality window.

Dependent claim 4 depends from independent claim 1 and recites the additional limitations for determining by the specific formula an object in the display content that an eyeball focuses.
However, the prior art references fail to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in claims 3 and 4. 

Dependent claims 5 and 14 depend from dependent claim 4, dependent claims 12-13 depends from dependent claim 3, dependent claim 15 depends from dependent claim 5. They have the same reasons at least due to their respective dependencies from an objected claim.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616